In re State of Louisiana; — Other(s); applying for supervisory’ and/or remedial -writs; Parish of Orleans, Orleans Parish Juvenile Court, No. 97-03807QC; to the Court of Appeal, Fourth Circuit, No. 97CW-0646.
Granted. The ruling of the trial court suppressing the defendant’s written statement is reversed and this case is remanded for further proceedings. Even assuming that the defendant gave his first, oral “gist statement” in response to police interrogation and that the officers had failed to advise him of his Miranda rights and failed also to follow the requirements of State In Interest of Dino, 359 So.2d 586 (La.1979), the defendant’s subsequent written statement made after the police advised him of his Miranda rights and after they provided him with an opportunity to consult with a concerned adult in compliance with Dino, remained free of any taint from the prior statement. Oregon v. Elstad, 470 U.S. 298, 105 -S.Ct. 1285, 84 L.Ed.2d 222 (1985)'; State v. Cage, 97-1837 (La. 11/14/97), 703 So.2d 1280,
JOHNSON, J., would deny the writ.
TRAYLOR, J., not on panel.